DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 2/22/2022, amended claims 11 and 19-20 are acknowledged. Claims 11-22 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US Patent No. 6,210,340 B1) (previously cited), further in view of Bly et al. (US Publication No. 2015/0031964 A1) (previously cited) and Saponas et al. (US Publication No. 2016/0089042 A1).

Regarding claim 11, Amano et al. teaches a device comprising: 
at least one pulse portable detection unit (3);
a base unit (5, 202); and 
a storage system (see Figure 29),
wherein the at least one pulse portable detection unit comprises 
at least three pressure sensors (82) configured to provide an air gap between the at least three pressure sensors and a pulsating substrate to sense a pulse at  vata, pitta and kapha locations on a wrist of a subject (see Figures 1-2A, 23-25, 27, 30-35, 37-39, and 44-46 and col. 10, lines 20-32 and col. 13, line 47-col. 14, line 7),
a controller (“computer” or microcomputer 503) configured to perform controlled acquisition of pulse signals by the at least three pressure sensors (see Figure 29 and col. 14, line 62-col. 15, line 7 and col. 24, lines 6-14), and
wherein the powered base unit, when powered, is operably connected to the storage system, the storage system including a communication device, a computer or a cloud based storage (see Figure 29 and col. 14, line 62-col. 15, line 7 and col. 24, lines 6-14).
It is noted Amano et al. does not specifically teach an accelerometer system configured to monitor a spatial movement of the at least one pulse portable detection unit relative to the base unit, wherein accelerometer data from the accelerometer system reduces noise of the pulse signals of the at least three pressure sensors. However, Bly et al. teaches an accelerometer system (see Figure 27 and [0137]-[0138], [0164], and [0167]-[0168]). Bly et al. further teaches a controller for controlled acquisition of signals by the pressure sensors (226; see [0107]) and accelerometer system (see [0137]-[0138], [0164], and [0167]-[0168]) and the powered base unit (112, 122), when powered, is operably connected to the storage system, the storage system including a communication device (110, 116), a computer (106, 118) or a cloud based storage (150) (see Figures 1-5). Saponas et al. teaches an accelerometer system configured to monitor a spatial movement of the at least one pulse portable detection unit relative to the base unit, wherein accelerometer data from the accelerometer system reduces noise of the pulse signals of the at least three pressure sensors (see [0035]-[0038] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include an accelerometer system, as disclosed in Bly et al., so as to ensure that the device is at a particular position, orientation, location, and/or that there is limited motion before accepting the pulse data as valid (see Bly et al.: [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include an accelerometer system configured to monitor a spatial movement of the at least one pulse portable detection unit relative to the base unit, wherein accelerometer data from the accelerometer system reduces noise of the pulse signals of the at least three pressure sensors, as disclosed in Saponas et al., so as to measure and compensate for motion of the user’s body in the area proximate to the underlying artery that is not caused by motion of the artery (see Saponas et al.: [0037]).
Regarding claim 12, Amano et al. teaches the air gap comprises elliptical shaped air gaps between the at least three pressure sensors and a surface of the pulsating substrate (see Figures 1, 4, and 5).
Regarding claim 13, Bly et al. teaches the accelerometer system is selected from the group consisting of single axis accelerometers or combinations thereof, dual axis accelerometers or combinations thereof, multiple axis accelerometers, or micro-electro-mechanical systems (MEMS) triple axis accelerometer (see [0167]).
Regarding claim 14, Amano et al. teaches a gap is provided in the base unit for gripping the wrist of the subject when the at least one pulse portable detection unit senses the pulse (see Figure 30).
Regarding claim 16, Bly et al. teaches a temperature sensor for recording a temperature of the subject, a camera to photograph the subject, a microphone to record the voice of the subject (see [0071], [0081], and [0083]), and combinations thereof are provided in the at least one pulse portable detection unit or in the base unit (see [0046], [0071], [0131], and [0138]).
Regarding claim 17, Amano et al. teaches a data acquisition and analysis system including display is operably integrated into the storage system (see Figure 29 and col. 24, lines 6-14).
Regarding claim 18, Amano et al. teaches the at least one pulse portable detection unit includes two pulse portable detection units that are operably connected to the powered base unit to simultaneously capture pulse signals on both wrists of a subject (see col. 28, lines 18-23, col. 29, lines 40-44, and col. 30, lines 35-42). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two pulse portable detection units operably connected to the powered base unit to simultaneously capture pulse signals on both the hands of a subject, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al., Bly et al., and Saponas et al., further in view of Kan (US Patent No. 6,932,772 B2) (previously cited).

Regarding claim 15, it is noted neither Amano et al. nor Bly et al. specifically teach the base unit includes a wrist-rester wherein an upper surface of the wrist-rester has two slopes angled at an angle varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals. However, Kan teaches a base unit (6) includes a wrist-rester wherein an upper surface of the wrist-rester has two slopes angled at an angle varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals (see Figures 1-2 and 5a and col. 5, lines 39-45 and col. 8, lines 39-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. and Bly et al. to include the base unit includes a wrist-rester wherein an upper surface of the wrist-rester has two slopes angled at an angle varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals, as disclosed in Kan, so as to lower the position of the tendon and the nerves near the radial artery such that the device can press the radial artery effectively and the posture of the wrist is most suitable for measuring the blood pressure of the radial artery (see Kan: col. 5, lines 41-45 and col. 8, lines 43-45).
Regarding claim 19, Amano et al. teaches a device comprising:
a pulse measuring portable detection unit (3);
a base unit (5, 202); and 
a storage system (see Figure 29), wherein 
three flexible finger like structures are operably connected to the base unit, configured to introduce air gaps between three pressure sensors (82) and a pulsating substrate being sensed (see Figures 1, 23-25, 27, 30-35, 37-39, and 44-46 and col. 10, lines 20-32 and col. 13, line 47-col. 14, line 7), 
a space is provided in the pulse measuring portable detection unit for receiving at least three fingers of an investigator (see Figure 30 and col. 30, lines 35-42).
It is noted Amano et al. does not specifically teach the pulse measuring portable detection unit comprises a triple axis accelerometer that is operably connected to the base unit to sense a spatial movement of the pulse measuring portable detection unit, a cable connects the pulse measuring portable detection unit to the base unit, and the base unit is curved at an angle to raise the pulse sensing locations on a wrist of the subject for recording pulse signals, wherein the angle varies from 120° to 179°, and the base unit includes at least one of a temperature sensor to record a temperature of the subject, a camera to photograph the subject, and a microphone to record a voice of the subject at a time of measuring the pulse signals of the subject, wherein the triple axis accelerometer is configured to provide accelerometer data to reduce noise of pulse signals of the three pressure sensors.  . 
However, Bly et al. teaches the pulse measuring portable detection unit comprises a triple axis accelerometer that is operably connected to the base unit to sense a spatial movement of the pulse measuring portable detection unit (see Figure 27 and [0137]-[0138], [0164], and [0167]-[0168]), a cable connects the pulse measuring portable detection unit to the base unit (see [0082]), and the base unit includes at least one of a temperature sensor to record a temperature of the subject, a camera to photograph the subject, and a microphone to record a voice of the subject at a time of measuring the pulse signals of the subject (see [0046], [0071], [0081], [0083], [0131], and [0138]). Saponas et al. teaches the pulse measuring portable detection unit comprises a triple axis accelerometer that is operably connected to the base unit to sense a spatial movement of the pulse measuring portable detection unit, wherein the triple axis accelerometer is configured to provide accelerometer data to reduce noise of pulse signals of the three pressure sensors (see [0035]-[0038] and [0069]). Kan teaches the base unit is curved at an angle to raise the pulse sensing locations on a wrist of the subject for recording pulse signals, wherein the angle varies from 120° to 179° (see Figures 1-2 and 5a and col. 5, lines 39-45 and col. 8, lines 39-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include the pulse measuring portable detection unit comprises a triple axis accelerometer that is operably connected to the base unit to sense a spatial movement of the pulse measuring portable detection unit, a cable connects the pulse measuring portable detection unit to the base unit, and the base unit includes at least one of a temperature sensor to record a temperature of the subject, a camera to photograph the subject, and a microphone to record a voice of the subject at a time of measuring the pulse signals of the subject, as disclosed in Bly et al., so as to ensure that the device is at a particular position, orientation, location, and/or that there is limited motion before accepting the pulse data as valid (see Bly et al.: [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include a triple axis accelerometer that is operably connected to the base unit to sense a spatial movement of the pulse measuring portable detection unit, wherein the triple axis accelerometer is configured to provide accelerometer data to reduce noise of pulse signals of the three pressure sensors, as disclosed in Saponas et al., so as to measure and compensate for motion of the user’s body in the area proximate to the underlying artery that is not caused by motion of the artery (see Saponas et al.: [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include the base unit is curved at an angle to raise the pulse sensing locations on a wrist of the subject for recording pulse signals, wherein the angle varies from 120° to 179°, as disclosed in Kan, so as to lower the position of the tendon and the nerves near the radial artery such that the device can press the radial artery effectively and the posture of the wrist is most suitable for measuring the blood pressure of the radial artery (see Kan: col. 5, lines 41-45 and col. 8, lines 43-45).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al., Bly et al., and Saponas et al., further in view of Wekell et al. (US Publication No. 2008/0221930 A1) (previously cited).

Regarding claim 20, Amano et al. in combination with Bly et al. and Saponas et al. teaches a process of recording of the pulse signals at vata, pitta and kapha locations on a wrist of a subject using the device of claim 17 (see rejection above), the method comprising steps of
switching ON the base unit (see Bly et al.: Figure 6 and [0091]);
inputting medical information of the subject in the storage system (see Bly et al.: Figure 6 and [0091]);
causing at least one wrist of the subject to rest on a wrist-rester (5, 202) (see Amano et al.: Figures 1, 23-25, 27, 30-35, 37-39, and 44-46);
gripping the at least one wrist of the subject by placing a thumb of an investigator in a gap provided in base unit (see Amano et al.: Figure 30 and col. 30, lines 35-42);
sensing the pulse using three fingers of the investigator placed in a slot of the pulse portable detection unit and positioning the pulse portable detection unit on the a region the at least one wrist of the subject (see Amano et al.: Figures 1 and 30 and col. 10, lines 20-32, col. 13, line 47-col. 14, line 7, and col. 30, lines 35-42);
acquiring data including the pulse signals from the three pressure sensors, the accelerometer system, a temperature sensor in local memory of the base unit and storing the data for further analysis (see Bly et al.: [0046], [0071], [0131], [0138], and [0167]-[0168]);
recording a voice of the subject and storing the voice of the subject in the storage system (see Bly et al.: [0071], [0081], and [0083]);
switching OFF the base unit after the data acquisition (see Bly et al.: Figure 6 and [0091]);
and reducing noise of pulse signals of the three pressure sensors using accelerometer data (see Saponas et al.: [0035]-[0038] and [0069]).
It is noted none Amano et al., Bly et al., or Saponas et al. specifically teach capturing at least one photo of the subject and storing the at least one photo in the storage system. However, Wekell et al. teaches capturing at least one photo of the subject and storing the at least one photo in the storage system (see [0023], [0033], and [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amano et al., Bly et al., and Saponas et al. to include capturing at least one photo of the subject and storing the at least one photo in the storage system, as disclosed in Wekell et al., so as to record health data related to the subject’s appearance (see Wekell et al.: [0023]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al., Bly et al., and Saponas et al., further in view of Bhat et al. (US Publication No. 2010/0152594 A1) (previously cited).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al., Bly et al., and Saponas et al., further in view of Bhat et al. (US Publication No. 2010/0152594 A1) (previously cited).

Regarding claims 21-22, it is noted none of Amano et al., Bly et al., Saponas et al., or Kan specifically teach the air gap is provided in at least three apertures corresponding to respective ones of the at least three pressure sensors. However, Bhat et al. teaches the air gap is provided in at least three apertures (3) corresponding to respective ones of the at least three pressure sensors (1) (see Figures 2-3 and [0048], [0086], [0095], [0106], and [0138]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al., Bly et al., Saponas et al., and Kan to include the air gap is provided in at least three apertures corresponding to respective ones of the at least three pressure sensors, as disclosed in Bhat et al., so as to capture the tiny pressure signals very accurately (see Bhat et al.: [0106]).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above. Moreover, Applicant’s argument that Amano fails to disclose “at least three pressure sensors configured to provide an air gap between the at least three pressure sensors and a pulsating substrate to sense a pulse” was already addressed in the Final Rejection (see pp. 11-13) dated 11/15/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791